IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-13-00252-CR

DEMORRIC ANTWON BURR,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 02-01147-CRF-272


                           MEMORANDUM OPINION

      Demorric Antwon Burr filed a notice of appeal with the trial court on July 29,

2013 and in that notice of appeal, requests a free record. Burr’s conviction was in

December of 2002, almost 11 years ago. His notice of appeal is untimely, and we have

no jurisdiction of an untimely appeal. See TEX. R. APP. P. 26.2(a)(1); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996) (no jurisdiction where the notice of appeal is

untimely).
        Accordingly, this appeal is dismissed.1



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed August 8, 2013
Do not publish
[CR25]




1 A motion for rehearing may be filed within 15 days after the judgment or order of this Court is
rendered. TEX. R. APP. P. 49.1. A petition for discretionary review must be filed in the Court of Criminal
Appeals within 30 days after either the day the court of appeals’ judgment was rendered or the day the
last timely motion for rehearing was overruled by the court of appeals. TEX. R. APP. P. 68.2(a).

Burr v. State                                                                                      Page 2